HOUSTON, Justice,
concurring specially.
Gary Crocker, as administrator of the estate of Shirley Crocker, deceased, has not set forth the factual basis of his claim against Fulton Performance Products, Inc., as he is required to do to prove an Alabama Extended Manufacturer’s Liability Doctrine claim. Ex parte Dorsey Trailers, Inc., 397 So.2d 98, 104 (Ala.1981). Once Crocker reveals his evidence of the alleged defect, the evidence sought by Fulton through disassembly may become extremely relevant. However, at this stage of the legal proceedings, Fulton has not shown that the trial court exceeded its discretion in not allowing Fulton to disassemble the trailer hitch.